Form Requirement Description of Form Requirement Page Number where item can be located in Nationwide Portfolio Innovator, Registration No. 333-155368 Item 1 §229.501 of Regulation S-K Forepart of the Registration Statement and Outside Front Cover Page of Prospectus See facing page of the Registration Statement §229.501(a) Front Cover Page of Amendment – delaying amendment legend, Regulation C, Rule 473 See facing page of the Registration Statement §229.501(b) Outside Front Cover Page See facing page of the Registration Statement §229.501(b)(1) Name See facing page of the Registration Statement §229.501(b)(2) Title and amount of securities See front page of the Prospectus §229.501(b)(3) Offering price of the securities N/A §229.501(b)(4) Market for the securities N/A §229.501(b)(5) Risk Factors See front page of the Prospectus §229.501(b)(6) State legend See front page of the Prospectus §229.501(b)(7) Commission legend See front page of the Prospectus §229.501(b)(8) Underwriting See front page of the Prospectus §229.501(b)(9) Date of Prospectus See front page of the Prospectus §229.501(b)(10) Prospectus Subject to Completion See front page of the Prospectus §229.501(b)(11) Rule 430A N/A Item 2 §229.502(a) of Regulation S-K Table of Contents See Table of Contents, pp. i – iii §229.502 (b) Dealer Prospectus Delivery Obligation N/A Item 3 §229.503(a) of Regulation of S-K Prospectus Summary See Summary of the Contracts, pp. 1-17 §229.503(b) Address and Telephone Number See front page of the Prospectus §229.503(c) Risk Factors See Risk Factors, pp. 17-19 §229.503(d) Ratio of Earning to Fixed Charges N/A Item 4 §229.504 of Regulation S-K Use of Proceeds See How much will the Contract Cost? p. 3. 1 Item 5 §229.505 of Regulation S-K Determination of Offering Price N/A Item 6 §229.506 of Regulation S-K Dilution N/A Item 7 §229.507 of Regulation S-K Selling Security Holders N/A Item 8 §229.508 (a) of Regulation S-K Underwriters and Underwriting Obligations See Distribution (Marketing) of the Contract, p. 41 §229.508 (b) New Underwriters See Distribution (Marketing) of the Contract, p. 41 §229.508 (c) Other Distribution See Distribution (Marketing) of the Contract, p. 41 §229.508 (d) Offerings on Exchange N/A §229.508 (e) Underwriters Compensation See Distribution (Marketing) of the Contract, p. 41 §229.508 (f) Underwriters Representative on Board of Directors N/A §229.508 (g) Indemnification of Underwriters §229.508 (h) Dealers Compensation See Distribution (Marketing) of the Contract, p. 41 §229.508 (i) Finders N/A §229.508 (j) Discretionary Accounts N/A §229.508 (k) Passive Market Making N/A §229.508 (l) Stabilization and Other Transactions N/A Item 9 §229.202(a) of Regulation S-K Capital Stock N/A §229.202(b) Debt Securities N/A §229.202(c) Warrants and Rights N/A §229.202(d) Other Securities See The Accumulation Phase, The Withdrawal Phase, Triggering the Annuity Phase, The Income Phase, Terms and Conditions of the Contract, Spousal Continuation Option, and The Contract Fee, pp. 20-30 2 §229.202(e) Market Information for Securities Other Than Common Equity N/A §229.202(f) American Depositary Receipts N/A Item 10 §229.509 of Regulation S-K Interests of Named Experts and Counsel See Legal Opinion, p. 41and Experts, p. 42 Item 11 §229.101(a) of Regulation S-K General Description of Business See Incorporation of Certain Information by Reference, p. 41 and About Nationwide, p. 42 §229.101(b) Financial Information About Segments See Incorporation of Certain Information by Reference, p. 41 §229.101(c) Narrative Description of Business See Incorporation of Certain Information by Reference, p. 41 §229.101(d) Financial Information About Geographic Areas See Incorporation of Certain Information by Reference, p. 41 §229.101(e) Available Information See Incorporation of Certain Information by Reference, p. 41 §229.101(f) Reports to Security Holders See Incorporation of Certain Information by Reference, p. 41 §229.101(g) Enforceability of Civil Liabilities Against Foreign Persons N/A §229.102 Description of Property See Incorporation of Certain Information by Reference, p. 41 §229.103 Legal Proceedings See Incorporation of Certain Information by Reference, p. 41 §229.201 Market Price of and Dividends on the Registrants Common Equity and Related Stockholder Matters See Incorporation of Certain Information by Reference, p. 41 Regulation S-X Financial Statement Schedules See Incorporation of Certain Information by Reference, p. 41 §229.301 of Regulation S-K Selected Financial Data See Incorporation of Certain Information by Reference, p. 41 §229.302 Supplementary Financial Information N/A §229.303 Managements Discussion and Analysis of Financial Condition and Results of Operations See Incorporation of Certain Information by Reference, p. 41 3 §229.304 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure N/A §229.305 Quantitative and Qualitative Disclosures About Market Risk See Incorporation of Certain Information by Reference, p. 41 §229.401 Directors, Executive Officers, Promoters, and Control Persons See Incorporation of Certain Information by Reference, p. 41 §229.402 Executive Compensation See Incorporation of Certain Information by Reference, p. 41 §229.403 Security Ownership of Certain Beneficial Owners and Management See Incorporation of Certain Information by Reference, p. 41 §229.404 Transactions with Related Persons, Promoters and Certain Control Persons See Incorporation of Certain Information by Reference, p. 41 Item 11A Material Changes N/A Item 12 Incorporation of Certain Information by Reference §230.439, Rule 439 of 1933 Act Consent to Use of Materials Incorporated by Reference See Available Information, p. iii, and Incorporation of Certain Information by Reference, p. 41 Item 12A §229.510 of Regulations S-K Disclosure of Commission Position on Indemnification for Securities Act Liabilities See Disclosure of Commission Position on Indemnification for Securities Act Liability, p. 42 Item 13 §229.511, Item 511 of Regulation S-K Other Expenses of Issuance and Distribution See Other Expenses of Issuance and Distribution, Part II, p. II-1 Item 14 §229.702, Item 702 of Regulation S-K Indemnification of Directors and Officers See Indemnification of Directors and Officers, Part II, p. II-1 Item 15 §229.701, Item 701 of Regulation S-K Recent Sales of Unregistered Securities N/A 4 Item 16 §229.601, Item 601 of Regulation S-K Exhibits See Exhibits, Part II, p. II-2 Item 17 §229.512, Item 512 of Regulation S-K Undertakings See Undertakings, Part II, pp. II-3 – II-4 5
